DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 17, 33, 36-37 are amended in the reply filed on 01/27/2022 is acknowledged. Claims 32, 35 are cancelled.
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 13-14, filed 01/27/2022, with respect to claims 1-4, 6, 10-12, 32, 34 have been fully considered and are persuasive.  The 103 rejections of 09/27/2021 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Vacuum recipient (appears to be a chamber; see para. [0070]) in claim 1, 17.
Etching equipment (electrode arrangement, excitation coil, microwave port, see para. [0070]) in claim 1, 17.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-15 directed to a method invention non-elected without traverse.  Accordingly, claims 14-15 have been cancelled.
Allowable Subject Matter
Claims 1-13, 17-31, 33-34, 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses a plasma etch chamber comprising: a vacuum recipient (1), said vacuum recipient (1) comprising therein: an etching compartment (3) with a central axis (B), said etching compartment (3) comprising a surrounding wall (5) enclosing an inner space (IE) of said etching compartment (3) and said etching compartment (3) comprising etching equipment (6) of the plasma etch chamber;
a pumping compartment (13) with a metal surrounding wall (15), wherein a feed through opening (21) is formed in said metal surrounding wall (15);  a metal partition wall (23) traverse to said central axis (B) and separating said etching compartment (3) from said pumping compartment (13); at least one pumping slit (35) in or along said metal partition wall (23) disposed around said central axis (B) and defining a pumping flow communication between said inner space (IE) of said etching compartment (3) and an inner space (IP) of said pumping compartment (13);
a pumping port (17) in said metal surrounding wall (15) of said pumping compartment (13); a workpiece support (39) centered about said central axis (B), adapted to support a workpiece exposed to said inner space (IE) of said etching compartment (3), said workpiece support (39) being mounted in said vacuum recipient (1) in an electrically isolated manner (42), said workpiece support (39) being drivingly movable (F) up to an etching position and down away from said etching position along said central axis (B);
a metal tubular arrangement (19) through said feed through opening (21), said metal tubular arrangement (19) extending towards said workpiece support (39) and comprising a first part (19a) mechanically coupled to said workpiece support (39) and a second part (19b) mechanically coupled to said metal surrounding wall (15) of said pumping compartment (13), said first part (19a) and said second part (19b) being movable (F) relative to one another in a direction parallel to said central axis (B), an electrically conductively conductive joint (22) connecting said second part (19b) along an edge of said feed through opening (21) to said metal surrounding wall (15);
an Rf feed line (41) extending through and along said metal tubular arrangement (19) and connected to said workpiece support (39); a system ground connector (45) for said plasma etch chamber disposed at an end of said second part (19b) of said metal tubular arrangement (19) outside said metal surrounding wall (15) of said pumping compartment (13), or disposed at said metal surrounding wall (15) opposite said metal partition wall (23); and a multitude of distributed metal connectors (49) establishing electric and mechanical contact from said metal surrounding wall (15) of said pumping compartment (13), across said at least one pumping slit (35), via said metal partition wall (23) to said first part (19a) of said metal tubular arrangement (19), at least when said workpiece support (39) is in said etching position, wherein said first part (19a) of said metal tubular arrangement (19) is in electric contact with said second part (19b) 
However the prior art of record does not reasonably disclose and when said workpiece support (39) is in said etching position said first part (19a) is directly electrically connected to said system ground connector (45) of the plasma etch chamber, such that two parallel RF current return paths to said system ground connector (45) are established simultaneously, namely: a first RF current return path along said metal surrounding wall (15) and said second part (19b) of said metal tubular arrangement (19), and additionally, a second RF current return path from said metal surrounding wall (15), across said at least one pumping slit (35) to said first part (19a) and said second part (19b) of said metal tubular arrangement (19), as set forth in the present claims.
The apparatus of Rauf in view of Al-Shaikh, Ye, Sun, Choi, and Hudson as a combination fail to teach the above limitations as claimed.  Further, no other prior art was .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130126513 (Fig. 1A), US 20130256126 (Fig. 2), US 20150228462 (Fig. 11), all disclose RF current paths in the chamber. US 11217434 discloses a similar invention with a later art date, from the same assignee.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718